Citation Nr: 9929932	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

 Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to March 
1945.

In February 1996, the veteran filed a claim for entitlement 
to total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
By rating action of February 1996, entitlement to TDIU was 
denied.  The veteran filed a notice of disagreement in 
September 1996 and a Statement of the Case was issued in 
November 1996.  A substantive appeal was filed in February 
1997 with no hearing requested. 

The Board notes that the appellant's representative in August 
1999 indicated that he wanted an earlier effective date for 
assignment of service connection for a right knee disability.  
The RO has not developed this issue.  The issue of the 
appellant's entitlement to an earlier effective date for 
service connection for a right knee disability is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  Service connection is in effect for amputation of the 
left leg below the knee, rated as 40 percent; shell fragment 
wound, right lower leg, compound and comminuted fracture with 
muscle group XII injury, rated as 30 percent; and arthritis 
of the right knee, rated as 10 percent.  The combined 
schedular rating is 70 percent.

2. The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.



CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
injured by a land mine in August 1944.  His lower left leg 
was amputated and he had a fracture of the right tibia and 
penetrating wounds of the right lower leg.  

By rating action of March 1945, service connection for 
amputation stump, upper third, left leg, result of land mine 
explosion, was granted with an evaluation of 40 percent.  
Service connection was additionally granted for scar, 
shrapnel wound, healed, right lower leg, muscle group XII 
with an evaluation of 10 percent.

By rating action in July 1995, a 30 percent evaluation was 
assigned for the veteran's compound and comminuted fracture 
of the right leg, effective from April 1946, based upon error 
in a rating decision of November 1946.  

On a VA examination of the muscles in September 1995, the 
veteran reported that he had a problem with the left leg and 
a below the knee amputation since July 1994.  He stated that 
his right knee was getting worse and that it gave out at 
times.  He stated that this phenomena had been increasing 
over the past few years.  It was much more of an acute 
problem at this time.  He could not walk any significant 
distance.  He needed to use his hands to go up and down steps 
and also to get up from low surfaces.  On examination, it was 
noted that the veteran wore an elastic brace on his right 
knee.  Deep tendon responses were 2/4 at the quadriceps 
bilaterally and at the right ankle.  The veteran stated that 
he had some occasional numbness in his right lower extremity 
distally when his diabetes was out of control.  He stated 
that he was a diabetic for 12 years.  He was previously 
employed as a self-employed auto wrecker and was now retired 
for approximately 15 years.  Muscle strength testing showed 
some weakness in the right leg with knee flexion and 
extension.  He was essentially normal for ankle plantar 
flexion and dorsiflexion.  There was also some mild weakness 
noted for hip abduction bilaterally.  The veteran was unable 
to stand from a low surface without utilizing his hands.  The 
veteran had decrease in muscle bulk in the right anterior 
tibialis.  Adhesions and scars were not particularly 
sensitive.  The veteran had a swollen right knee with damage 
into the joint area.  The veteran reported pain and had some 
antalgic postures.  There was no evidence of muscle hernia.  

On a VA examination of the joints in September 1995, the 
veteran reported pain.  His knee was somewhat unstable.  He 
wore a knee sleeve which helped.  He was under no specific 
treatment at the time of the examination.  On examination of 
the right knee, there was no gross swelling, and there was no 
loss of motion.  There was slight discomfort on motion.  
There was definite bowing of the right tibia.  There was no 
crepitation and there were no areas of tenderness.  The 
patella tracked normally.  

On a VA examination of amputation stumps in September 1995, 
it was noted that the veteran had been fitted with a PTS 
prosthesis.  He was fully ambulatory with no external 
ambulatory aid and had no phantom limb.  The examination of 
the stump revealed that it was a six inch stump.  There was 
no loss of motion of the left knee.  There was no pain, 
contracture, or malalignment.  The incision was well healed.  
There were no ulcerations or areas of tenderness.  The 
diagnoses included well healed below the knee amputation, 
left leg.

In February 1996, the veteran filed a claim for increased 
compensation based on unemployability.  He reported that he 
had little work from separation from the service in 1945 
until 1960, when he started a wrecking yard.  He worked in 
the office, where he could sit down and answer telephones.  
His disability affected his full time employment always off 
and on.  He last worked full time in 1980 when he retired.  
He became too disabled to work in 1980.  He quit when his leg 
kept getting worse.  His knee would give out and it was 
getting dangerous at times and he would fall down.  He had 
not tried to obtain employment since he became too disabled 
to work as he was nearly 71 years old.  His education 
included completing high school.

By rating action of February 1996, entitlement to TDIU was 
denied.  The current appeal to the Board arises from this 
action.

On a VA joints/orthopedic examination in July 1997, the 
veteran's primary complaints involved the right leg.  His leg 
ached, he was unable to walk any significant distance, and he 
needed to wear a knee sleeve.  He stated that his right knee 
and leg would swell with increased activity.  He described 
the ache as being over the medial condyle of the right femur.  
On examination, manual muscle test to the lower extremities 
revealed strength to be normal in the existing joints.  In 
the left lower extremity, strength was also considered normal 
and in the right lower extremity, within the available range.  
The veteran had multiple scars in the right lower extremity 
and evidence of lots of shrapnel and shrapnel material 
distributed over the medial side.  He stated he had 
occasional numbness in the right lower extremity, which he 
attributed to his neuropathy.  Deep tendon responses were 
found to be 2/4 throughout the right leg and at the left 
quadriceps.  The veteran had a left knee, below the knee, 
amputation.  The veteran complained of crepitus with active 
range of motion of the right knee.  Ligamentous testing was 
found to be essentially normal.  There was decreased knee 
extension in the right lower extremity.  The veteran did have 
pain with strong resisted activity in the right knee.  The 
left knee was found to be within functional limits.  The 
veteran did not complain of discomfort.  The range of motion 
of the right knee was flexion to 116 degrees and extension to 
12 degrees.  The range of motion of the left knee was flexion 
to 121 degrees and extension to 5 degrees of hyperextension.  

On a VA joints examination in July 1997, the veteran reported 
being able to work after his service injuries; however, he 
took early retirement because of his right knee.  He 
ambulated occasionally with a cane, mainly due to his right 
lower extremity symptomatology.  On examination of the right 
lower extremity, there was no gross malalignment or overall 
muscle atrophy.  There was evidence of skin grafting.  There 
was no evidence of induration.  The range of motion of the 
right knee was from 20 degrees of extension through 95 
degrees of flexion.  There was crepitation, stiffness, and 
discomfort on motion.  The knee was stable in all phases.  
There was some tenderness on passive patellar motion.  On 
examination of the left lower extremity, there was a well 
healed 4 inch slightly cornified stump.  The veteran walked 
with a satisfactory gait, with a slight right legged limp.  
The gait was symmetrical.  The impression included post 
traumatic compound fracture of the right tibia and fibula 
with resulting degenerative joint disease of the right knee 
and below the knee amputation of the left leg.  

In 1997, VA outpatient treatment records were entered into 
the claims folder covering the period from 1990.  These 
records show treatment for various disabilities, including 
diabetes and diabetic retinopathy.  On a VA outpatient record 
in December 1995, the veteran was seen with complaints of 
patellar pain of the right leg.  At times, it affected his 
ability to ambulate.  On examination, it was noted that the 
veteran had pain of the right knee.  There was no joint 
effusion and range of motion was within normal limits.  In 
June 1996, the veteran complained that his leg hurt from 
walking too much.  He had a left leg prosthesis which he 
stated was bothering him.  He complained of open wounds on 
the stump.  The assessments included below the knee amputee 
with prosthesis. 

On a VA examination of the muscles in July 1998, the veteran 
complained of right knee pain associated with shrapnel 
injuries in the right leg.  He was also experiencing some 
minor difficulties with his prosthesis in the left lower 
extremity.  He also had history of shrapnel injury to the 
bottom portion of the right arm, which he stated was no a 
problem at that time.  He had relatively severe right knee 
pain that significantly limited his ability to stand or walk 
any significant distance.  He also had the feeling of loss of 
support in the right leg which happened all of the time when 
he bore weight on the leg or walked.  He stated that his 
symptoms were precipitated by increased activity and 
alleviated with rest periods and nonweightbearing on the 
right leg.  He estimated that he became almost unable to 
ambulate with significant increases in pain.  He stated that 
with a flare-up of discomfort, his maximum ambulation 
distance was approximately 60 feet.  He denied any problems 
with the left knee at that time.  However, there were some 
abnormalities with the fit of the left prosthesis.  The 
veteran denied significant numbness or paresthesia.  His 
activities of daily living and ability to be mobile in the 
community were significantly reduced by exacerbation of his 
knee pain.  On examination of the right lower extremity, the 
veteran had two wounds.  On one, there was a small opening, 
the veteran stated that the opening was from light trauma 
sustained during normal activities of daily living.  
Resistive testing of the right knee in extension and flexion 
showed limitation in an active and passive range of motion.  
However, strength was graded at 5/5 for knee flexion and 
extension and also 5/5 for ankle dorsiflexion and plantar 
flexion.  The range of motion of the right knee was from 124 
degrees flexion to 12 degrees extension.  On examination of 
the left knee, the veteran had flexion to 120 degrees and 
extension to 6 degrees.  The veteran had significant 
discomfort with varus stress applied to the knee.  There was 
less noted discomfort with valgus stress applied to the knee.  
Both varus and valgus stress tests were found to be 
essentially stable.  Anterior and posterior drawer signs were 
also stable without significant discomfort.  

On a VA examination for bones in July 1998, the veteran had 
minimal complaints referable to his left lower extremity.  He 
had been fitted with a PTS prosthesis.  He occasionally had a 
slight phantom limb with shooting pain, but was under no 
specific treatment.  The veteran complained of continuous 
pain of his right knee, that was much more apparent on 
weightbearing.  He had stiffness, swelling, and instability.  
The veteran stated that he ambulated with a cane due to his 
right knee disability.  On examination, the veteran was fully 
ambulatory.  At the time of the examination, he used no 
external ambulatory aid.  He had an obvious right legged 
limp.  The veteran used a knee sleeve on the right lower 
extremity.  The examination of the right knee revealed no 
gross swelling or malalignment.  The range of motion was from 
10 degrees from full extension to 130 degrees of flexion, 
both actively and passively.  Motion was somewhat stiff and 
uncomfortable.  The knee was stable in all phases.  The 
patella tracked normally.  There were no areas of tenderness.  
There was no gross muscle atrophy.  The veteran had good 
power and extension to both gravity and external force.  The 
examination of the left lower extremity revealed a well 
shaped amputation at approximately three inches below the 
tibial tubercle.  It was cone shaped.  It was not tender.  
Range of motion actively and passively was from full 
extension to 125 degrees of flexion.  The knee was stable in 
all phases.  There was no crepitation, stiffness, 
uncomfortability, or tenderness.  The impression included 
posttraumatic degenerative arthritic changes of the right 
knee and a below the knee amputation of the left knee.  The 
veteran had been retired for 14 years.  He was able to hunt 
in the field.  He did no other sporting activities. 

An April 1999 notation from the Social Security 
Administration notes that there were no medical records for 
the veteran.  There was no indication that a disability claim 
was ever filed.

By rating action of May 1999, service connection for 
arthritis of the right knee was granted with an evaluation of 
10 percent.  A Supplemental Statement of the Case was issued 
on the matter of individual unemployability subsequent to 
this rating action.  The undersigned finds it sufficient for 
purposes of this appeal.


II.  Analysis

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991).  
That is, the Board finds that he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (1999).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b). 

The veteran currently has a combined 70% rating for his 
service-connected disabilities, and one disability is rated 
as 40 percent disabling.  He thus satisfies the minimum 
rating required by regulation for consideration of a TDIU 
claim (see 38 C.F.R. § 4.16(a)).  Nevertheless, the record 
contains no competent evidence that the service connected 
disabilities, standing alone, without regard to advancing age 
or non-service connected disabilities) preclude him from 
engaging in any substantially gainful employment.  The 
veteran had a high school education.  After service, he was 
self employed in a wrecking business and worked behind a 
desk.  The veteran reported retiring due to his right knee 
disability; however, there is no showing that the right knee 
disability prevented him from maintaining this type of 
employment.  He primarily complains of pain in his knee and 
giving way, aggravated by weightbearing and walking.  
However, his last job involved sitting behind a desk.  
Importantly, on the veteran's VA Form 21-8940, he reported 
that he has not looked for employment since he became too 
disabled to work because as he noted, "I am nearly 71 years 
old."  The evidence does not support the veteran's claim 
that his service connected disabilities prevent him from 
working, without regard to advancing age.  Accordingly, the 
veteran is not precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities, and the preponderance of the evidence is 
against his claim for TDIU benefits.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

